United States Department of Labor
Employees’ Compensation Appeals Board

___________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE INTERIOR, NEW
)
RIVER GEORGE NATIONAL RIVER,
)
Glen Jean, WV, Employer
)
___________________________________________ )
M.C., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1581
Issued: December 23, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 12, 2008 appellant filed a timely appeal of a February 12, 2008 decision of the
Office of Workers’ Compensation Programs’ hearing representative, who affirmed the denial of
his claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant met his burden of proof in establishing that he sustained a
traumatic injury in the performance of duty on December 1, 2005.
FACTUAL HISTORY
On December 18, 2005 appellant, then a 42-year-old park ranger filed a traumatic injury
claim alleging that on December 1, 2005 he sustained a lower back injury during required
physical fitness training in the performance of duty. His supervisor stated that appellant was
engaging in weight training at the time of the claimed injury. Appellant did not stop work.

By letter dated February 5, 2007, the Office advised appellant that additional factual and
medical evidence was needed. It explained that a physician’s opinion was crucial to his claim
and allotted 30 days to submit the requested information.
In a February 6, 2007 response, appellant alleged that, on December 1, 2005, he was
lifting weights while on approved government physical fitness time and using government
equipment. While he was doing overhead presses of 115 pounds in a seated position, he felt a
“tweek” in his lower back which caused a sharp pain. Appellant informed Rob Tvran, his
immediate supervisor, who advised that he should file a Form CA-1. He also indicated that the
immediate effects of his injury included extreme lower back pain, which caused difficulty
walking. Appellant indicated that he had not seen a physician, with the exception of having
x-rays taken on November 16, 2006 “for other problems.” He indicated that his x-rays revealed
degenerative changes of the spine.
By decision dated March 21, 2007, the Office found that the evidence supported the
December 1, 2005 incident as alleged, but the medical evidence did not establish that appellant
sustained a diagnosed condition causally related to the incident.
On April 5, 2007 appellant requested a hearing. On November 28, 2007 he requested a
review of the written record. Appellant reiterated that his lower back injury occurred while
weight lifting. He noted that he had since had three occurrences of lower back pain which were
similar to the initial injury but did not seek medical attention.
By decision dated February 12, 2008, the Office hearing representative affirmed the
March 21, 2007 decision.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act2 and that an injury was
sustained in the performance of duty.3 These are the essential elements of each compensation
claim, regardless of whether the claim is predicated upon a traumatic injury or an occupational
disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually

1

5 U.S.C. §§ 8101-8193.

2

Joe D. Cameron, 41 ECAB 153 (1989).

3

James E. Chadden, Sr., 40 ECAB 312 (1988).

4

Delores C. Ellyet, 41 ECAB 992 (1990).

2

experienced the employment incident at the time, place and in the manner alleged.5 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.6
ANALYSIS
Appellant alleged that on December 1, 2005 he sustained a low back injury during
required physical fitness training in the performance of duty. The Office accepted that appellant
was engaged in authorized weight training when the claimed injury occurred. The Board finds
that the December 1, 2005 incident occurred as alleged.
The Board finds, however, that there was no medical evidence submitted to establish that
appellant sustained a low back injury causally related to the incident of December 1, 2005. In a
letter dated February 5, 2007, the Office requested that appellant submit medical evidence in
support of his claim, including a comprehensive medical report from a treating physician which
included a diagnosis and reasoned explanation as to how the incidents caused an injury.
However, no medical evidence was submitted.
Appellant’s burden of proof includes the submission of rationalized medical opinion
evidence, based on a complete factual and medical background, supporting such a causal
relationship between the employment incident and the diagnosed condition. The record contains
no medical evidence. Because appellant has not submitted medical opinion explaining how and
why a diagnosed low back condition was caused by the incident of December 1, 2005, he has not
met his burden of proof. He has failed to establish a prima facie claim for compensation.7
Causal relationship is a medical issue, and the medical evidence required to establish
causal relationship is rationalized medical evidence.8 Rationalized medical opinion evidence is
medical evidence which includes a physician’s rationalized opinion on the issue of whether there
is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment, nor
the belief that his or her condition was caused, precipitated or aggravated by his or her
employment, is sufficient to establish causal relationship.9

5

John J. Carlone, 41 ECAB 354 (1989).

6

Id.

7

Donald Wenzel, 56 ECAB 390 (2005).

8

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

9

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

3

CONCLUSION
The Board finds that appellant has not met his burden of proof in establishing that he
sustained an injury in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the February 12, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 23, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

